Citation Nr: 1234441	
Decision Date: 10/03/12    Archive Date: 10/11/12

DOCKET NO.  10-13 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a chronic lung disorder including asbestosis.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1960 to September 1964. 

This matter comes before the Board of Veterans' Appeals (Board) from an April 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  In January 2012, the Board remanded the appeal for additional development. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board remanded the appeal in January 2012 to, among other things, obtain a medical opinion as to the diagnoses of all of the Veteran's post-service lung disorders and an opinion as to the relationship, if any, between these lung disorders and his military service including his work around asbestos as a pipe-fitter.  Moreover, the Veteran was provided with a post-remand VA examination in February 2012.  

However, the Board finds the February 2012 examination inadequate because, while the examiner diagnosed the Veteran with chronic obstructive pulmonary disease, emphysema, and a pulmonary nodule, he did not provide an opinion as to whether the emphysema and/or pulmonary nodule were at least as likely as not (50 percent probability or more) caused by the claimant's active duty which entailed asbestos exposure or has continued since service.  See 38 U.S.C.A. § 5103A(d) (West 2002) (the Veterans Claims Assistance Act of 2000 (VCAA) requires that VA provide a medical examination or, obtain a medical opinion, when such an examination or opinion is necessary to make a decision on the claim); McLendon v. Nicholson, 20 Vet. App. 84-86 (2006); Also see 38 C.F.R. § 3.303 (2011); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  Therefore, the Board finds that a remand to obtain these missing medical opinions is required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that where the remand orders of the Board are not satisfied, the Board itself errs in failing to ensure compliance); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As to the pulmonary nodule, the February 2012 VA examiner reported that there was not enough information to determine its etiology because it was not known whether it was benign or malignant.  The VA examiner also reported that it would be further evaluated by computerized tomography (CT) in six to twelve months.  Therefore, while the appeal is in remand status, all follow-up medical testing undertaken to ascertain the nature of the Veteran's pulmonary nodule should also be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records).

The Board also remanded the appeal in January 2012 to attempt to obtain the Veteran's September 1964 to August 2000 medical records because such records were not found in the claims file.  However, while the appeal was in remand status, the Veteran did not provide the RO/AMC with authorizations to obtain these records.  While the appeal is in remand status, the Board finds that a final attempt should be made to obtain and associate with the claims file any outstanding medical records dated from September 1964 to August 2000.  See 38 U.S.C.A. § 5103A(b); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them). 

Accordingly, the appeal is REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC, after obtaining any needed authorizations from the claimant, should obtain and associate with the record all medical records related to the Veteran's post-February 2012 testing, treatment, and diagnosis of the pulmonary nodule including all post-February 2012 medical records on file with the Portland VA Medical Center.  All actions to obtain the requested records should be documented fully in the claims file.  

2.  The RO/AMC, after obtaining any needed authorizations from the claimant, should obtain and associate with the record all of his outstanding medical records dated from September 1964 to August 2000.  In this regard, the notice letter to the Veteran should inform him that VA adjudication of his appeal will go forward without these records if he does not supply the RO/AMC with authorizations to request them.  All actions to obtain the requested records should be documented fully in the claims file.  

3.  After undertaking the above development to the extent possible, the RO/AMC should provide the Veteran with a pulmonary examination.  The claims file should be provided to the examiner in connection with the examination.  The examiner should thereafter obtain from the claimant a detailed post-service work history that notes any post-service asbestos exposure.  After a review of the record on appeal, the post-service work history, an examination of the claimant, and conducting all necessary testing including new chest X-rays and a new chest CT, the examiner should provide answers to the following questions:

a.  As to emphysema, is it at least as likely as not (50 percent probability or more) that it was caused by the Veteran's active duty which entailed asbestos exposure or has continued since service?

b.  What is the diagnosis of the pulmonary nodule found by the February 2012 VA examiner?

c.  As to the pulmonary nodule, is it at least as likely as not (50 percent probability or more) that it was caused by the Veteran's active duty which entailed asbestos exposure or has continued since service?

As to the pulmonary nodule, the examiner should provide answers to the above questions using his best judgment based on his medical training and the medical evidence found in the claims file as well as controlling medical treatise evidence regardless of what testing was done or not done to ascertain the diagnosis of the pulmonary nodule since the February 2012 VA examination.

In providing answers to the above questions, the examiner must specifically take into account the claimant's in-service work history, which the M21-1MR finds is the type of work which would entail asbestos exposure, as well as his post-service work history and whether it also entailed working in an occupation that would expose him to asbestos.  

In providing answers to the above questions, the examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

4.  The RO/AMC should thereafter readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

